ROBERT L. BLAND, Judge.
Claiming that the operator of a state road commission truck was at fault and responsible for an accident which occurred to his 1941 model Pontiac Coach on February 27, 1942, one-half mile west of Logan county line on U. S. route 52, in Mingo county, West Virginia, claimant made claim against the state road commission for $14.28, which amount he was obliged to incur in repairing and painting the left front fender and left rear fender of his said automobile. Respondent prepared a record of the claim and filed it with the clerk of this court on May 26, 1942. After the road commission had made a satisfactory investigation of the circumstances out of which the claim arose it concurred in its payment. The attorney general, upon an examination of this record, approved the claim as one that should be paid. It is shown that on the above mentioned date state road commission truck No. 230-27 collided with claimant’s car and was at fault in the premises. The state truck, while being driven around an elevated curve in the road, skidded into claimant’s car and caused the damages in question. Our examination of the record shows the claim to be a proper one for an award.
We, therefore, award Joe Gentry the sum of fourteen dollars and twenty-eight cents ($14.28) in full settlement of the damages sustained by him to his said car by reason of said accident.